          Case 4:20-cv-05640-YGR Document 509 Filed 04/28/21 Page 1 of 3


 1   PAUL J. RIEHLE (SBN 115199)
     paul.riehle@faegredrinker.com
 2   FAEGRE DRINKER BIDDLE & REATH LLP
     Four Embarcadero Center
 3   27th Floor San Francisco, CA 94111
     Telephone: (415) 591-7500
 4   Facsimile: (415) 591-7510
 5   CHRISTINE A. VARNEY (pro hac vice)
     cvarney@cravath.com
 6   KATHERINE B. FORREST (pro hac vice)
     kforrest@cravath.com
 7   GARY A. BORNSTEIN (pro hac vice)
     gbornstein@cravath.com
 8   YONATAN EVEN (pro hac vice)
     yeven@cravath.com
 9   LAUREN A. MOSKOWITZ (pro hac vice)
     lmoskowitz@cravath.com
10   M. BRENT BYARS (pro hac vice)
     mbyars@cravath.com
11   CRAVATH, SWAINE & MOORE LLP
     825 Eighth Avenue
12   New York, New York 10019
     Telephone: (212) 474-1000
13   Facsimile: (212) 474-3700

14   Attorneys for Plaintiff and Counter-defendant
     Epic Games, Inc.
15

16                            UNITED STATES DISTRICT COURT

17                         NORTHERN DISTRICT OF CALIFORNIA

18                                     OAKLAND DIVISION

19
                                                      Case No. 4:20-cv-05640-YGR-TSH
20

21     EPIC GAMES, INC.,
                                                      EPIC GAMES, INC.’S
22                      Plaintiff, Counter-defendant, ADMINISTRATIVE MOTION TO
                             v.                       SEAL PORTIONS OF ITS EXPERT
23                                                    WRITTEN DIRECT
       APPLE INC.,                                    EXAMINATIONS
24
                        Defendant, Counterclaimant.   The Honorable Yvonne Gonzalez Rogers
25
                                                      Trial: May 3, 2021
26

27

28
     EPIC GAMES, INC.’S ADMINISTRATIVE MOTION TO SEAL PORTIONS OF ITS EXPERT
                          WRITTEN DIRECT EXAMINATIONS
                            Case No. 4:20-cv-05640-YGR-TSH
             Case 4:20-cv-05640-YGR Document 509 Filed 04/28/21 Page 2 of 3


 1           Pursuant to Civil Local Rules 7-11 and 79-5(d) and (e), Plaintiff Epic Games, Inc.

 2   (“Epic”) hereby moves the Court to issue an administrative order on the filing under seal of

 3   certain portions of Epic’s Expert Written Direct Examinations. In accordance with this Court’s

 4   Local Rules, a public redacted version of the Expert Written Direct Examinations has been

 5   filed using the ECF system for the Northern District of California. Although Epic brings this

 6   motion in conformity with the Civil Local Rules, Epic opposes Apple’s requests to seal and

 7   respectfully submits that they should be denied for the reasons explained below and in

 8   Attachment A. 1

 9           Subsection (e) of Civil Local Rule 79-5 sets forth procedures that apply when a party

10   seeks to file information designated as confidential by the opposing party. Under
11   subsection (e), the submitting party’s “declaration in support of the Administrative Motion to
12   File Under Seal must identify the document or portions thereof which contain the designated
13   confidential material and identify the party that has designated the material as confidential (‘the
14   Designating Party’)”. Pursuant to subsection (e)(1) of Local Rule 79-5, the Designating Party
15   then has 4 days to file a declaration establishing that all of the designated material is “sealable”.
16   See Local Rule 79-5(e); Kamakana v. City & Cnty. of Honolulu, 447 F.3d 1172, 1179 (9th Cir.
17   2006). Civil Local Rule 79-5 provides that documents, or portions thereof, may be sealed if a
18   party “establishes that the documents, or portions thereof, are privileged, protectable as a trade
19   secret or otherwise entitled to protection under the law”. Civ. L.R. 79-5(b).

20           The redacted portions, which are highlighted in the under seal versions of the

21   documents submitted herewith, quote or reproduce discovery materials that Apple or third

22   parties have designated as HIGHLY CONFIDENTIAL or CONFIDENTIAL pursuant to the

23   Protective Order entered by the Court, see Dkt. No. 274. The affected parties and the

24   corresponding portions of written examination are identified in the Declaration of M. Brent

25
         1
26         Because certain of Epic’s arguments in opposition to Apple’s requests to seal refer to
     information sought to be sealed, Epic has submitted those arguments under seal in Attachment
27   A. However, Epic does not believe that any of the information in Attachment A is sealable.
28                                          -2-
      EPIC GAMES, INC.’S ADMINISTRATIVE MOTION TO SEAL PORTIONS OF ITS EXPERT
                            WRITTEN DIRECT EXAMINATIONS
                             Case No. 4:20-cv-05640-YGR-TSH
            Case 4:20-cv-05640-YGR Document 509 Filed 04/28/21 Page 3 of 3


 1   Byars submitted herewith. As required by Civil Local Rule 79-5(e), Epic is serving Apple and

 2   such third parties with this Motion and its Declaration so that each may submit the required

 3   declaration establishing that the material is sealable.

 4          Apple’s requests to seal should be denied.

 5

 6    Dated: April 27, 2021                        CRAVATH, SWAINE & MOORE LLP
 7                                                     Christine Varney
                                                       Katherine B. Forrest
 8                                                     Gary A. Bornstein
                                                       Yonatan Even
 9                                                     Lauren A. Moskowitz
                                                       M. Brent Byars
10
11                                                 Respectfully submitted,
12                                                 By: /s/ M. Brent Byars
                                                        M. Brent Byars
13
                                                         Attorneys for Plaintiff and Counter-defendant
14                                                       Epic Games, Inc.
15

16

17

18

19

20

21

22

23

24

25

26

27

28                                          -3-
      EPIC GAMES, INC.’S ADMINISTRATIVE MOTION TO SEAL PORTIONS OF ITS EXPERT
                            WRITTEN DIRECT EXAMINATIONS
                             Case No. 4:20-cv-05640-YGR-TSH
